                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

COLONIAL    OAKS             ASSISTED CASE NO. 6:18-CV-01606
LIVING LAFAYETTE

VERSUS                                     JUDGE DOUGHTY

HANNIE DEVELOPMENT INC                     MAGISTRATE JUDGE HANNA


                           MEMORANDUM ORDER

      Before the Court is the Motion for Reconsideration of the Court’s October

18, 2019 Report and Recommendation (Rec. Doc. 69) filed by Plaintiffs, Colonial

Oaks Assisted Living Lafayette and Colonial Oaks Memory Care Lafayette,

LLC (collectively “the Buyers”). For the following reasons, the Motion is

DENIED.

      This Court issued a Report and Recommendation recommending that

the Motions to Dismiss the Amended Complaint filed by the Sellers

(Hannie Development, Inc. and Cedar Crest, LLC) be denied. (Rec. Doc. 67). The

Court held therein that the Buyers’ only viable claims were for intentional

misrepresentation, or fraud, because, according to the arbitrator’s ruling, all other

claims were subject to arbitration. (Rec. Doc. 67, p. 8-9). Specifically, the

arbitrator’s Interim Order No. 5 stated:

      The Arbitrator finds that the Buyers' staffing misrepresentation claim is
      not arbitrable because it is a fraud claim which does not fall within the
      APA section 18 exclusive remedy provisions. In this instance,
      according to La. C.C. Art. 1953, "(f]raud is a misrepresentation or a
      suppression of the truth made with the intention either to obtain unjust
      advantage for one party or to cause a loss or inconvenience to the
      other." Buyers allege Sellers "intentionally and knowingly breached
      their contract warranties" by "misrepresent[ing] that the staffing at the
      facilities comply with the applicable laws." The Arbitrator agrees with
      the argument of the Sellers that the alleged intentional
      misrepresentation is a claim for intentional misrepresentation, or in
      other words, fraud.

      Docket No. 6:19-cv-00833, Rec. Doc. 1-8, p. 3-4.

      The Buyers filed the instant Motion for Reconsideration urging the Court to

look instead at the arbitrator’s Interim Order No. 8 (Docket No. 6:19-cv-00833, Rec.

Doc. 1-11). Interim Order No. 8 does not change the Court’s ruling. Contrarily, the

arbitrator’s statements in Interim Order No. 8 reinforce its earlier ruling in Interim

Order No. 5 that only fraudulent misrepresentation claims are pending in this Court.

Interim Order No. 8 states in pertinent part:

      4) The Arbitrator denies the release of any escrow until such time as the
      federal court lawsuit involving the Buyers' alleged breach of
      representation claim in federal court is resolved.

      ****
             Sellers then filed a Motion to Dismiss Claims as not Arbitrable
      with the AAA. In Interim Order Number 5, the Arbitrator rejected
      Sellers argument except with respect to Buyer's claim for breaches of
      representations and warranties in the APA. The Arbitrator found that
      because the breach of representation of warranty claim involved fraud
      allegations, Buyer's remedy was not limited to holdback amounts/post-
      closing escrow funds (i.e., the potential award could exceed the
      amounts in escrow) so the breach of representations of warranties
      claims "does not fall within the APA's Section 18 "Exclusive Remedy
      Provisions." (Id. at p. 6) (FN 20).

      (Docket No. 6:19-cv-00833, Rec. Doc. 1-11, p. 2; 3).
                                          2
        Ultimately, the arbitrator held that the escrow funds must be preserved as

security for the claims pending in this court, based on the parties’ holdback

agreements. (Id., at p. 5). Nothing in Interim Order No. 8 persuades the Court to

depart from its ruling that the Buyers’ only viable claims in this Court are for

intentional misrepresentation, or fraud. Accordingly,

        IT IS ORDERED, that the Buyers’ Motion for Reconsideration (Rec. Doc.

69) is DENIED.



        THUS DONE in Chambers, Lafayette, Louisiana on this 24th day of October,

2019.

                                      ______________________________
                                      PATRICK J. HANNA
                                      UNITED STATES MAGISTRATE JUDGE




                                         3
